Moyer, C.J.
This affidavit of disqualification was filed by Alan J. Matavich, counsel for plaintiffs in the above-captioned case. Affiant claims that Judge Leo P. Morley is biased in favor of defendants based on Judge Morley’s relationship with defendants’ attorney, Avetis G. Darvanan. He asserts that Judge Morley has appointed Darvanan to the Mill Creek Park Board of Commissioners and that the board constructed a performing arts pavilion in the park that was named after Judge Morley. Also, affiant notes that Darvanan represented Judge Morley in a lawsuit that was concluded in 1992.
The record indicates that Judge Morley exercised statutory authority in reappointing Darvanan to the board of park commissioners. Without more, I decline to conclude that the reappointment constitutes grounds for disqualifica*1266tion. The record also indicates that the board consented to have the arts pavilion placed on .park land but did not finance or build the pavilion or dedicate it in Judge Morley’s name. There is no evidence that Darvanan’s participation in this process went beyond his role as a single park commissioner or creates a bias or prejudice on the part of Judge Morley in favor of Darvanan’s clients.
Judge Morley admits that Darvanan represented him in a private lawsuit but states that he was one of several plaintiffs who retained Darvanan to represent them in that action. Of particular relevance is the fact that the lawsuit was concluded in 1992 and that Darvanan does not currently represent Judge Morley. I decline to adopt a rule that requires disqualification of a judge from a case where an attorney in the case previously represented the judge in an unrelated action. See In re Disqualification of Badger (1989), 47 Ohio St.3d 604, 546 N.E.2d 929.
For these reasons, the affidavit of disqualification is found not well taken and is denied. The case shall proceed before Judge Morley.